PER CURIAM.
Leonard Otis Williams challenges his convictions and sentences for two counts of sexual battery. We affirm the judgments but reverse the sentences because these life felonies cannot be enhanced under section 775.084(4), Florida Statutes (1993) or section 794.023, Florida Statutes (1993).
Williams was convicted as a principal on two counts of sexual battery with great force. Sexual battery with great force is a life felony pursuant to section 794.011(3), Florida Statutes (1993). A defendant who is convicted of a life felony cannot have his sentence enhanced under the habitual offender statute, section 775.084(4), or under the statute pertaining to multiple perpetrators, section 794.023. Owens v. State, 626 So.2d 240 (Fla. 2d DCA 1993). The trial court erroneously designated these offenses as first-degree felonies and imposed enhanced sentences of life.
Since enhancement of the life felonies was error, we reverse the sentences and remand to the trial court for resentencing. Prior to resentencing the state should be directed to prepare a guidelines scoresheet.
SCHOONOVER, A.C.J., and QUINCE and WHATLEY, JJ., concur.